Per Curiam.
Complaint by Rave, to compel Briney to keep the peace.
Various points are presented, but as no bills of exceptions *337were filed at any term at which a decision complained of was made, and no time given within which to file the same, we can not, under repeated decisions, inquire as to the correctness of the rulings, for they could only be properly presented to us by being embodied in such bills.
Michael Nave, for the appellant.
M. M. Milford, for the appellee.
The judgment is affirmed, with costs.